Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statements (No. 333-177123) on Form S-3 of Synergy Resources Corporation of our report dated November 13, 2012, with respect to the financial statements as of and for each of the years ended August 31, 2012, 2011 and 2010, which report appears in the August 31, 2012 annual report on Form 10-K of Synergy Resources Corporation. /s/ Ehrhardt Keefe Steiner & Hottman PC November 13, 2012 Denver, Colorado
